Case 1:19-cr-10335-DJC Document 172-5 Filed 09/13/21 Page 1 of 11




                         EXHIBIT E
9/12/2021            Case 1:19-cr-10335-DJC         Document
                            LaunchByte Announces Donation           172-5Wing
                                                          to New Technology Filed  09/13/21
                                                                              at South            Page
                                                                                       Boston Public School2 of 11 Insider
                                                                                                           | Markets



                                               
                    Subscribe(https://www.businessinsider.com/subscription/prime?utm_source=markets)



                                                  Search markets                                 

                                                    U.S. MARKETS CLOSED (/PREMARKET)



                                                   DOW 30      S&P 500      NASDAQ
                                                   (/INDEX/DOW_JONES)
                                                               (/INDEX/S&P_500)
                                                                            (/INDEX/NASDAQ_100)
                                                     -0.78%              -0.77%         -0.77%




                                                 LaunchByte Announces
                                                 Donation to New Technology
                                                 Wing at South Boston Public
                                                 School



                                                 PRESS RELEASE PR
                                                 Newswire (/author/pr-
                                                 newswire)
                                                    May. 24, 2018, 04:16 PM


                                                 BOSTON, May 24, 2018
                                                 /PRNewswire/ -- LaunchByte
                                                 (https://www.launchbyte.io/),
                                                 an execution focused investment
                                                 firm and startup hub with a
                                                 strong focus on helping founders
                                                 develop their technology vision,
                                                 sponsored its first Entrepreneur
                                                 Workshop for students at Excel
                                                 High School in South Boston
                                                 today. LaunchByte announced a
                                                 $41,000 contribution to Boston
                                                 public schools, which will be
                                                 used toward a new technology
                                                 wing at Excel High School.

                                                 Throughout the interactive event
                                                 for high school students,
                                                 LaunchByte Founder and CEO
                                                 Tan Kabra promoted work-based
                                                 learning and provided practical
https://markets.businessinsider.com/news/stocks/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-1025233170   1/10
9/12/2021            Case 1:19-cr-10335-DJC         Document
                            LaunchByte Announces Donation           172-5Wing
                                                          to New Technology Filed  09/13/21
                                                                              at South            Page
                                                                                       Boston Public School3 of 11 Insider
                                                                                                           | Markets

                                                 advice for starting a technology
                                                 company. He also joined a panel
                                                 of judges for the student
                                                 competition portion of the event.

                                                 Tasked with brainstorming and
                                                 designing concepts for a mobile
                                                 application, students
                                                 collaborated and pitched their
                                                 ideas to the judging panel. The
                                                 winning team will have their
                                                 application fully designed by the
                                                 LaunchByte team — a $25,000
                                                 prize.

                                                 "I am astonished by the potential
                                                 and drive of the students I met
                                                 with today, they are our next
                                                 generation of entrepreneurs and
                                                 innovators," said Tan Kabra,
                                                 Founder and CEO of LaunchByte.
                                                 "I cannot think of a better
                                                 investment than providing
                                                 resources to nurture their
                                                 creativity, technology prowess
                                                 and budding careers. The Kabra
                                                 Center of Technology at Excel
                                                 High School will facilitate and
                                                 accelerate student success for
                                                 years to come."

                                                 Development of the Kabra Center
                                                 of Technology will begin
                                                 immediately with initial
                                                 donations of iMac computers,
                                                 software and other tech-related
                                                 items.

                                                 "Our partnership with
                                                 LaunchByte helps introduce
                                                 entrepreneurship and innovation
                                                 to our students in an exciting
                                                 way," said Renee McCall,
https://markets.businessinsider.com/news/stocks/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-1025233170   2/10
9/12/2021            Case 1:19-cr-10335-DJC         Document
                            LaunchByte Announces Donation           172-5Wing
                                                          to New Technology Filed  09/13/21
                                                                              at South            Page
                                                                                       Boston Public School4 of 11 Insider
                                                                                                           | Markets

                                                 Headmaster at Excel High
                                                 School. "Today's event provided
                                                 an extraordinary opportunity for
                                                 our students to dream and create
                                                 with expert advice and support.
                                                 We are grateful for Mr. Kabra's
                                                 commitment to our young
                                                 people, and for his willingness to
                                                 invest in their futures. In
                                                 addition, the development of the
                                                 Kabra Center for Technology will
                                                 open doors for countless
                                                 students to come that will
                                                 prepare them for college, careers,
                                                 and life."

                                                 LaunchByte will continue to
                                                 regularly mentor students and
                                                 host business and technology
                                                 workshops at the high school.

                                                 About LaunchByte
                                                 Founded in 2015 by Tan Kabra,
                                                 LaunchByte is a unique startup
                                                 hub that focuses on product
                                                 design, development, and
                                                 marketing to help seed-stage
                                                 startups, growth-
                                                 stage entrepreneurs, and
                                                 corporations succeed. Kabra built
                                                 a team of serial entrepreneurs
                                                 who along with extensive
                                                 industry knowledge have a
                                                 combined 500M+ in exits.
                                                 LaunchByte is part startup
                                                 incubator and part micro-fund,
                                                 utilizing a proprietary Reverse
                                                 Angel Fund™ method. Within 3
                                                 years, LaunchByte has enabled
                                                 more than 86% of their portfolio
                                                 (30+ companies) to build stellar
                                                 products, raise their next round
https://markets.businessinsider.com/news/stocks/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-1025233170   3/10
9/12/2021            Case 1:19-cr-10335-DJC         Document
                            LaunchByte Announces Donation           172-5Wing
                                                          to New Technology Filed  09/13/21
                                                                              at South            Page
                                                                                       Boston Public School5 of 11 Insider
                                                                                                           | Markets

                                                 and even begin generating
                                                 substantial revenue. To learn
                                                 more about LaunchByte, visit
                                                 www.LaunchByte.io
                                                 (http://www.launchbyte.io/).

                                                 View original
                                                 content:http://www.prnewswire.com/news-
                                                 releases/launchbyte-
                                                 announces-donation-to-new-
                                                 technology-wing-at-south-
                                                 boston-public-school-
                                                 300654716.html
                                                 (http://www.prnewswire.com/news-
                                                 releases/launchbyte-
                                                 announces-donation-to-new-
                                                 technology-wing-at-south-
                                                 boston-public-school-
                                                 300654716.html)

                                                 SOURCE LaunchByte


                                                 Markets Insider and Business Insider
                                                 Editorial Teams were not involved in the
                                                 creation of this post.




https://markets.businessinsider.com/news/stocks/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-1025233170   4/10
9/12/2021            Case 1:19-cr-10335-DJC         Document
                            LaunchByte Announces Donation           172-5Wing
                                                          to New Technology Filed  09/13/21
                                                                              at South            Page
                                                                                       Boston Public School6 of 11 Insider
                                                                                                           | Markets


                                                  Sponsored Video by:                          ×
                                                   Discover Fidelity
                                                   Managed                   Learn More
                                                   Account
                                                   Xchange℠
                                                   (FMAX)




                                                                                    Video by




https://markets.businessinsider.com/news/stocks/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-1025233170   5/10
9/12/2021            Case 1:19-cr-10335-DJC         Document
                            LaunchByte Announces Donation           172-5Wing
                                                          to New Technology Filed  09/13/21
                                                                              at South            Page
                                                                                       Boston Public School7 of 11 Insider
                                                                                                           | Markets
                                                 Sponsored Financial Content




                                                                                              7
                                                                                              Mist
                                                                                              You'
                                                                                              Mak
                                                                                              Whe
                                                                                              Hirin
                                                                                              a
                                                                                              We'r
                                                                                              Fina
                                                                                              "All
                                                                                              Advi
                                                                                              In"
                                                                                              smart
                                                                                              on
                                                 7 Retirement                                 This
                                                 Income Strategies                            One
                                                 O     Y                                      Stoc




https://markets.businessinsider.com/news/stocks/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-1025233170   6/10
9/12/2021            Case 1:19-cr-10335-DJC         Document
                            LaunchByte Announces Donation           172-5Wing
                                                          to New Technology Filed  09/13/21
                                                                              at South            Page
                                                                                       Boston Public School8 of 11 Insider
                                                                                                           | Markets




                                                 Join the VCs that          2H 2021 Market
                                                 invested in                Outlook
                                                 Lemonade — before          iCapital Network
                                                 the IPO
                                                 OurCrowd




                                                 Reliable         7 Mistakes        9 Strange
                                                 Dividend         You'll Make       Things
                                                 Stocks To        When Hiring       Millionaires
                                                 Own in           a Financial       Do With Their
                                                 Retirement [7    Advisor           Money (But
                                                 Free Picks]      smartasset        We Don’t)
                                                 MarketBeat.com                     The Penny
                                                                                    Hoarder




                                                 55 or older? Read our      0% Intro APR on
                                                 expert guide to 6          balance transfers &
                                                 sources of retirement      purchases for 18
                                                 income                     months
                                                 Motley Fool Wealth         Citi® Diamond
                                                 Management                 Preferred® Card




                                                 Find An          Tax-Efficient     Rare "All In"
                                                 Trading          Investing         Buy Alert.
                                                 Platform With    Charles           We're "All In"
                                                 Automated        Schwab            on This One
                                                 Investing                          Stock.
                                                 Options                            The Motley
                                                 NerdWallet                         Fool




https://markets.businessinsider.com/news/stocks/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-1025233170   7/10
9/12/2021            Case 1:19-cr-10335-DJC         Document
                            LaunchByte Announces Donation           172-5Wing
                                                          to New Technology Filed  09/13/21
                                                                              at South            Page
                                                                                       Boston Public School9 of 11 Insider
                                                                                                           | Markets




                                                 Your Market View

                                                 NAME                             PRICE    +/-


                                                    TSLA (/stocks/tsla-stock)     732.50   -18.59

                                                    AAPL (/stocks/aapl-stock)     148.67   -5.10

https://markets.businessinsider.com/news/stocks/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-1025233170   8/10
9/12/2021           Case 1:19-cr-10335-DJC        Document
                           LaunchByte Announces Donation          172-5 Wing
                                                         to New Technology Filed  09/13/21
                                                                              at South           Page
                                                                                       Boston Public School10  of 11Insider
                                                                                                            | Markets

                                                 NAME                              PRICE        +/-


                                                    MSFT (/stocks/msft-stock)      295.22       -1.54

                                                    NFLX (/stocks/nflx-stock)      598.50       1.18




                                                                                        Powered by
                                                 VIDEOS

                                                   New Blockchain Platform Merges NFTs and Music Rights




                                                 SPONSORED FINANCIAL
                                                 CONTENT

                                                                      The Worst Way to
                                                                      Withdraw From
                                                                      Retirement Accounts
                                                                      smartasset


                                                                      The Definitive Guide
                                                                      to Retirement for
                                                                      $500k+ Portfolios
                                                                      Fisher Investments


                                                                      Legend Who Bought
                                                                      Amazon at $48 Says
                                                                      Buy TaaS Now
                                                                      Empire Financial Research


                                                                      Motley Fool Issues
                                                                      Rare “All In” Buy Alert
                                                                      The Motley Fool



                                                                      Buy and hold this
                                                                      ‘stock’ by Sept 27 to
                                                                      receive 12 Dividends
                                                                      Per Year
                                                                      Investors Alley




https://markets.businessinsider.com/news/stocks/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-1025233170   9/10
9/12/2021           Case 1:19-cr-10335-DJC        Document
                           LaunchByte Announces Donation          172-5 Wing
                                                         to New Technology Filed  09/13/21
                                                                              at South           Page
                                                                                       Boston Public School11  of 11Insider
                                                                                                            | Markets




                                                  Find News                                 NEWS (/NEWS)


                                                      Search Text                                            GO




                                                            
                                                             (http://www.twitter.com/mktsinsider)
                                                               (https://www.facebook.com/BusinessInsider.Finance)




                                               SEE ALSO:



                                                       S&P500 Stocks: ALL (/index/components/s&p_500) 0-9
                                                               (/index/components/s&p_500/0-9) a
                                               (/index/components/s&p_500/a) b (/index/components/s&p_500/b) c
                                               (/index/components/s&p_500/c) d (/index/components/s&p_500/d) e
                                               (/index/components/s&p_500/e) f (/index/components/s&p_500/f) g
                                               (/index/components/s&p_500/g) h (/index/components/s&p_500/h) i
                                                 (/index/components/s&p_500/i) j (/index/components/s&p_500/j) k
                                               (/index/components/s&p_500/k) l (/index/components/s&p_500/l) m
                                                (/index/components/s&p_500/m) n (/index/components/s&p_500/n)
                                               o (/index/components/s&p_500/o) p (/index/components/s&p_500/p)
                                                q (/index/components/s&p_500/q) r (/index/components/s&p_500/r)
                                                s (/index/components/s&p_500/s) t (/index/components/s&p_500/t)
                                               u (/index/components/s&p_500/u) v (/index/components/s&p_500/v)
                                                               w (/index/components/s&p_500/w) x
                                               (/index/components/s&p_500/x) y (/index/components/s&p_500/y) z
                                                                  (/index/components/s&p_500/z)

                                                 Dow Jones (/index/dow_jones) Gold Price (/commodities/gold-price)
                                                      Oil Price (/commodities/oil-price?type=wti) EURO DOLLAR
                                                   (/currencies/eur-usd) CAD USD (/currencies/usd-cad) PESO USD
                                                 (/currencies/usd-mxn) POUND USD (/currencies/gbp-usd) USD INR
                                                   (/currencies/usd-inr) Bitcoin Price (/currencies/btc-usd) Currency
                                               Converter (/currency-converter) Exchange Rates (/currencies) Realtime
                                                Quotes (/index/realtime-chart) Premarket (/premarket) Google Stock
                                               (/stocks/goog-stock) Apple Stock (/stocks/aapl-stock) Facebook Stock
                                                 (/stocks/fb-stock) Amazon Stock (/stocks/amzn-stock) Tesla Stock
                                                                          (/stocks/tsla-stock)

                                                                  * © 2021 Insider Inc. and finanzen.net
                                                  (https://www.finanzen.net/impressum) GmbH (Imprint). All rights
                                                reserved. Registration on or use of this site constitutes acceptance of
                                                  our Terms of Service (http://www.businessinsider.com/terms) and
                                                  Privacy Policy (https://www.insider-inc.com/privacy-policy#ccpa).
                                                  Disclaimer (http://www.businessinsider.com/terms) | Accessibility
                                                  Statement (https://www.insider-inc.com/accessibility) |Commerce
                                                   Policy (http://www.businessinsider.com/commerce-on-business-
                                                   insider) | Made In NYC (http://nytm.org/made) | Stock quotes by
                                                                finanzen.net (https://www.finanzen.net/)

                                                                  Need help? Contact us! (/contact)




https://markets.businessinsider.com/news/stocks/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-1025233170   10/10
